      Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )   Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)




                    OJP – EXHIBIT D

                         Vaughn Index
                                          Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 2 of 16


Vaughn Index for DOJ v Price FOIA 17-00209
Document      Date Record Subject       Total        Pages With   Exemptions Applied Rationale For Exemptions            Key Words Searched       Search Location   Date Search Search
Description/N                           Number of Redactions                                                                                                        Conducted Conducted
ame                                     Pages of                                                                                                                                by
                                        Document
STORE58             any and all Case    pages 1-5 of pages 1-2    (b)(6) of the          Report contains personal        • Search Terms used:     • ICAC Portal: 3.5 5/22/2017   Tenzing
                    Tracking Reports as 24                        Freedom of             identifying information (PII)   Case Number 11-          hours (Monthly                 Lahdon,
                    required under 42                             Information Act, 5     of third parties, including     17890, South Florida     Performance                    Grants
                    U.S. C. § 17616(d),                           U.S.C. § 552.          the person's/offender's full    Internet Crimes          Reports & Case                 Manageme
                    for the South                                 Exemption (b)(6),      name and identifying record     Against Children Task    Tracking Reports)              nt
                    Florida Internet                              concerns material      number. Release of this         Force, Central Florida   • Grants                       Specialist,
                    Crimes Against                                the release of which   information would               Internet Crimes          Management                     OJJDP
                    Children ("ICAC")                             would constitute a     constitute a clearly            Against Children Task    System (GMS): I
                    Task Force Program                            clearly unwarranted    unwarranted invasion of         Force, Monthly           hours
                    from December                                 invasion of the        personal privacy of a third-    Performance Reports,
                    2010 through                                  personal privacy of    party. There is no public       and Case Tracking
                    February 2011;                                third parties.         interest in disclosure of the   Reports.
                                                                                         name and identifying record
                                                                                         number of a third-party.




STORE59             any and all Case    pages 6-11 pages 6-8      (b)(6) of the          Report contains personal
                    Tracking Reports as of 24                     Freedom of             identifying information (PII)
                    required under 42                             Information Act, 5     of third parties, including
                    U.S. C. § 17616(d).                           U.S.C. § 552.          the person's/offender's full
                    for the South                                 Exemption (b)(6),      name and identifying record
                    Florida Internet                              concerns material      number. Release of this
                    Crimes Against                                the release of which   information would
                    Children ("ICAC")                             would constitute a     constitute a clearly
                    Task Force Program                            clearly unwarranted    unwarranted invasion of
                    from March 2011                               invasion of the        personal privacy of a third-
                    through January                               personal privacy of    party. There is no public
                    2012                                          third parties.         interest in disclosure of the
                                                                                         name and identifying record
                                                                                         number of a third-party.
                                        Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 3 of 16
   FOIA 17-00209 - Continued


STORE60           any and all monthly pages 12-13 No redactions
                  Performance         of 24
                  Measures Reports
                  for the Internet
                  Crimes Against
                  Children ("ICAC")
                  Task Force, for
                  South Florida from
                  December 2010
                  through February
                  2011;


STORE 61          any and all monthly pages 14-15 No redactions
                  Performance         of 24
                  Measures Reports
                  for the Internet
                  Crimes Against
                  Children ("ICAC")
                  Task Force for
                  South Florida, from
                  March 2011
                  through January
                  2012;


STORE62           requesting any and page 16 of   No redactions
                  all Case Tracking   24
                  Reports as required
                  under 42 U.S. C. §
                  17616(d). for the
                  Central Florida
                  Internet Crimes
                  Against Children
                  ("ICAC") Task Force
                  Program for
                  December 2010;
                                       Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 4 of 16
   FOIA 17-00209 - Continued


STORE63           requesting any and pages 17-20 page 17   (b)(6) of the          Report contains personal
                  all Monthly         of 24                Freedom of             identifying information (PII)
                  Performance                              Information Act, 5     of third parties, including
                  Measures Reports                         U.S.C. §               the person's/offender's full
                  for the Internet                         552.Exemption          name and identifying record
                  Crimes Against                           (b)(6), concerns       number. Release of this
                  Children ("ICAC")                        material the release   information would
                  Task Force, for                          of which would         constitute a clearly
                  Central Florida for                      constitute a clearly   unwarranted invasion of
                  December 2010                            unwarranted            personal privacy of a third-
                                                           invasion of the        party. There is no public
                                                           personal privacy of    interest in disclosure of the
                                                           third parties.         name and identifying record
                                                                                  number of a third-party.
                                                     Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 5 of 16


Vaughn Index for DOJ v Price FOIA 18-00059
Document        Date                Record Subject   Total Number of     Pages With   Exemptions   Rationale For a "No Records" determination                                     Key Words       Search Location   Date Search    Search
Description/Nam                                      Pages of Document   Redactions   Applied                                                                                     Searched                          Conducted      Conducted by
e
ICAC            Document            ICAC             N/A No record 0                  N/A          Rationale: There is no reasonable expectation of producing this document.      No search       No search         No search      No search
Operational     Requested           Operational      found.                                        Since approximately 2003, the OJJDP has provided funding to support the        conducted       conducted         conducted      conducted
Manual          10/31/2017 Program Manual                                                          ICAC program. The ICAC Task Force Program funding is supported under           because this    because this      because this   because this
                office response to                                                                 the Missing and Exploited Children appropriation included in the               document,       document,         document,      document,
                search for document                                                                Department of Justice fiscal year appropriation. It is a national network of   "ICAC           "ICAC             "ICAC          "ICAC
                request 8/1/2018                                                                   61 coordinated task forces representing over 4,500 federal, state, and         Operational     Operational       Operational    Operational
                                                                                                   local law enforcement and prosecutorial agencies. The OJJDP does not           Manual" was     Manual" was       Manual" was    Manual" was
                                                                                                   maintain documents generated by each individual task force. The                not developed   not developed     not            not
                                                                                                   programs reporting requirements are consistent across task forces and          or maintained   or maintained     developed or   developed or
                                                                                                   collects required program data in the case tracking and performance            by OJP/OJJDP.   by OJP/OJJDP.     maintained     maintained
                                                                                                   measure report systems. On August 01, 2018, OJJDP staff responded to                                             by             by
                                                                                                   the FOIA Office's request for documents by explaining that OJP/OJJDP                                             OJP/OJJDP.     OJP/OJJDP.
                                                                                                   program manager was not aware of any document titled "ICAC
                                                                                                   Operational Manual." The OJJDP program manager checked and
                                                                                                   confirmed with her immediate supervisor (who is also a subject matter
                                                                                                   expert and the lead of the ICAC programs) and confirmed he wasn't aware
                                                                                                   of any document titled "ICAC Operational Manual". Because the
                                                                                                   requested document was not maintained by the OJJDP, there would have
                                                                                                   been no expectation of finding the requested document and no search
                                                                                                   methodology employed.. The fact that the requestor was able to obtain
                                                                                                   the document from another source supports the declaration that OJJDP
                                                                                                   did not maintain the requested document. Therefore, a “no records”
                                                                                                   response was provided.
                                             Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 6 of 16


Vaugn Index for Price v DOJ FOIA 18-00136
Document        Date        Record    Total        Pages     Exemptions   Rationale For a         Notes                       Key Words        Search Location   Date Search   Search Conducted
Description/Na              Subject   Number of    With      Applied      "Thorough Search"                                   Searched                           Conducted     /Information
me                                    Pages of     Redaction              determination                                                                                        provided by
                                      Document     s
A chart of       Mr. Price   Spreadsh         25          0 N/A           The request was         Mr. Price filed an appeal   Internet         OCFO -              2/20/2018 Glenn Cheng
accounts for     had his     eet of all                                   sent to the Office of   (DOJ-AP-2018-007500)        Crimes Against   Enterprise
all Office of    letter      ICAC                                         the Chief Financial     to the Office of            Children(ICAC)   Information
Justice          dated       grant                                        Office (OCFO) and       Information and Policy      and the grant    Gateway(EIG),
Programs         1/10/201    funding                                      the Office of           (OIP) with concerns         number           FMIS2, the
ICAC             7. OJP                                                   Juvenile Justice and    regarding the adequacy                       share drive
accounts and     received                                                 Delinquency             of OJP's search. On                          directories for
the total        the                                                      Prevention (OJJDP).     September 25, 2018 ,                         financial data
expenditures     request                                                  Both offices            Mr. Price was notified by
for OJP for FY   on                                                       provided responsive     letter that OIP made the
08- FY17.        1/23/201                                                 records to the          determination that OJP'S
                 8.                                                       request. OCFO and       response was correct
                                                                          OJJDP both provided     and OJP conducted an
                                                                          the list of all ICAC    adequate, reasonable
                                                                          accounts for FY 08-     search for responsive
                                                                          17. In addtition        records subject to the
                                                                          OCFO provided the       FOIA.
                                                                          overall expenditures
                                                                          for OJJDP for FY 08 -
                                                                          17.
                          Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 7 of 16
FOIA 18-00136 Continued

                                                                           Accessed         OJJDP- Budget   1/23/2018 Anita Butler
                                                                           Reports -        Division
                                                                           Award            searched
                                                                           summary--        Grants
                                                                           each fiscal      Management
                                                                           year(FY), ICAC   System(GMS)
                                                                           task force
                                                                           solicitations



                                            Mr. Price was
                                            provided 2
                                            documents
                                            consisting of 25
                                            pages. The
                                            documents were
                                            provided in full as an
                                            interim response
                                            dated April 11,
                                            2018. The final
                                            letter dated June 29,
                                            2018 included
                                            accounting codes
                                            indicating the
                                            program and
                                            appropriation that
                                            funded each award.
                                                        Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 8 of 16


Vaughn Index for DOJ v Price FOIA 18-00150
Document                   Date                   Record Subject   Total Number of   Pages With   Exemptions    Rationale For a "No Records" determination        Key Words      Search Location   Date Search   Search
Description/Name                                                   Pages of          Redactions   Applied                                                         Searched                         Conducted     Conducted by
                                                                   Document
A copy of the names,       The request was        The National    N/A No        N/A No             N/A No       The OJJDP did not maintain information on the      The digital   Emails,              2/8/2018 This search
titles, organizations,     submitted January      Internet       responsive    responsive         responsive    National Internet Crimes Against Children Data    search         electronic                    was
and terms of service       31, 2018, Freedom      Crimes Against record found. record             record found. Systems Steering Committee as the committee       included the   network files,                conducted
for the current and        of Information         Children Data                found.                           did not originate in OJP. Rationale: The          terms:         and paper                     by Jeffrey
past members of the        Act/Privacy            Systems                                                       National Internet Crimes Against Children Data    National       files. These                  Gersh,
National                   Act (FOIA/PA) and      Steering                                                      Systems Steering Committee did not originate      Internet       locations                     Deputy
Internet Crimes            was sent to the U.S.   Committee                                                     out of the OJP/OJJDP. The effort was led by       Crimes         were selected                 Associate
Against Children Data      Department Justice,                                                                  Francey Hakes – the National Coordinator for      Against        because they                  Administrat
Systems Steering           Office of                                                                            Child Exploitation Prevention and Interdiction,   Children       make up the                   or, OJJDP.
Committee pursuant         Information                                                                          Office of the Deputy Attorney General. If the     Data System;   totality of
to 42 U.S.C. Sect          Policy (OIP).                                                                        DAG’s Office was responsible for this             Internet       historical
17615(g)(1-8) and (h);     On February 8,                                                                       committee, that portion of the requestwould       Crimes         information
a                          2018, OIP                                                                            have been addressed by OIP who first received     Against        that is
copy of all                forwarded the                                                                        this request. OIP received the request on         Children       maintained.
appropriations and         request to the                                                                       1/31/18 and forwarded it to OJP because they      Data System,
actual expenditures        Office of Justice                                                                    were not the appropriate office. As an actual     NIDS and
for FY 2008 through        Programs (OJP),                                                                      DAG program, OIP would have kept part of the      Hakes.
FY 2017.                   Office of the                                                                        request and referred the relevant part to OJP.
                           General Counsel.
                                                 Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 9 of 16


Vaughn Index for DOJ v Price FOIA 18-00156
Document             Date         Record       Total Number Pages With   Exemptions   Rationale For a "No Records" determination                 Key Words               Search          Date Search         Search
Description/Name                  Subject      of Pages of  Redactions   Applied                                                                 Searched                Location        Conducted           Conducted by
                                               Document
Data Requested: A        2/13/2018 Secure Hash N/A          N/A          N/A          OJJDP Associate Deputy Administrator explained that            N/A                 N/A             N/A                 Jeffrey Gersh,
                                                                                      OJP/OJJDP does not collect Secure Hash Algorithm version 1
summary report of                  Algorithm                                                                                                         Secure Hash         Secure Hash     Secure Hash         Deputy
                                                                                      (SHA-1") values. These are not part of the data collection for
the total number of                version 1                                          the ICAC Task Force grant program and would not be created, Algorithm version      Algorithm       Algorithm version   Associate
Secure Hash                        (SHA-1")                                           maintained, or tracked by OJP. No search or search terms       1 (SHA-1") values   version 1       1 (SHA-1") values   Administrator
Algorithm version 1                values                                             were necessary because the subject matter expert of the        Information not     (SHA-1")        Information not     , OJJDP
(SHA-1") values                                                                       program attested via his email response that this information collected by OJP.    values          collected by OJP
                                                                                      is not collected by OJP.                  In the response
identified or reported                                                                                                                                                   Information
                                                                                      letter OJP provided information to Mr. Price who may collect
by YEAR by the South                                                                  and maintain this data and where to obtain the requested                           not collected
Florida Internet                                                                      information. For information concerning Secure Hash                                by OJP
Crimes Against                                                                        Algorithm summary reports, you may wish to correspond
                                                                                      directly with the
Children Task Force
                                                                                      Broward County Sheriffs Office, the Gainesville Police
from                                                                                  Department, and the Polk County Sheriffs Department at
FY 2008 through FY                                                                    the below addresses:
2017. This report                                                                     Florida - Broward County Area
should include both                                                                   Broward County Sheriffs Office
                                                                                      Phone: 954-831-8920
the summary data                                                                      Email: Florida - Broward County Area ICAC
and the summary by                                                                    Florida - Broward County Area ICAC Website
data by actual SHA-1                                                                  Florida - Gainesville Area
value.                                                                                Gainesville Police Department
                                                                                      Phone: (352) 393-7686
                                                                                      Email: Florida - Gainesville Area ICAC
                                                                                      Florida - Gainesville Area ICAC Website
                                                                                      Florida - Polk County Area
                                                                                      Polk County Sheriffs Office
                                                                                      Phone: (863) 292-3331
                                                                                      Email: Florida - Polk County Area ICAC
                                                                                      Florida - Polk County Area ICAC Website
                                                     Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 10 of 16


Vaughn Index for DOJ v Price FOIA 18-00157
Document                Date        Record Subject      Total # of   Pages w/      Exemptions Applied          Rationale For Exemption Determination                           Key Words       Search        Date Search        Search
Description/Name                                        Pages of     Redactions                                                                                                Searched        Location      Conducted          Conducted by
                                                        Document
Request 18-00157:       2/13/2018   Case Tracking       100 pages    Pages 1- 25   (b)(6) of the Freedom of    • Request 18-00157: Copies of all Case Tracking Reports for CaseTracker, Case   The ICAC       FOIA Office       Tenzing
Copies of all Case                  Reports for South were located                 Information Act, 5 U.S.C.   South Florida Internet Crimes Against Children Task Force Tracker, and Case     portal and the received search   Lahdon,
Tracking Reports for                Florida Internet    that are                   § 552.                      Case No. LC-10-12-141.                                      Tracking Report.    OJJDP          on 2/27/18.       Grants
South Florida Internet              Crimes Against      responsive,                Exemption (b)(6),                                                                                           network drive                    Management
Crimes Against Children             Children Task Force which were                 concerns material the       100 pages were located that are responsive to the request.                                                       Specialist,
Task Force Case No. LC-             Case No. LC-10-12- released with               release of which would      These documents are appropriate for release with some                                                            OJJDP
10-12-141.                          141                 some                       constitute a clearly        excisions made pursuant to exemption
                                                        excisions                  unwarranted                 (b)(6) of the Freedom oflnformation Act, 5 U.S.C. § 552.
                                                        made                       invasion of the personal    Exemption (b)(6), concerns material the release of which
                                                        pursuant to                privacy of third parties.   would constitute a clearly unwarranted invasion of the
                                                        exemption                                              personal privacy of third parties. Report contains personal
                                                        (b)(6)                                                 identifying information (PII) of third parties, including the
                                                                                                               person's/offender's full name and identifying record
                                                                                                               number. Release of this information would constitute a
                                                                                                               clearly unwarranted invasion of personal privacy of a third-
                                                                                                               party. There is no public interest in disclosure of the name
                                                                                                               and identifying record number of a third-party.




                                                                                                               Explain why search didn't include Case No. Case No. LC-10-
                                                                                                               12-141: The case number is not a data field used in the
                                                                                                               case tracking reports and not a number issued or
                                                                                                               maintained by OJJDP. OJJDPP collects specific data points
                                                                                                               by grant recipients. The fields of information collected by
                                                                                                               the program in the Case Tracking reports include the
                                                                                                               following fields:
                                                                                                               “Record Number”, “Referral Date”, “Referring Agency”,
                                                                                                               “Agency Type”, “Repeat Referral”, “Jurisdiction's Unique
                                                                                                               Identifier”, “Juvenile or Adult”, “Prosecuting Agency”,
                                                                                                               “Action”, “Felony”, “Offense Charged”, and “Multiple
                                                                                                               Felony”.
                                                                                                               OJJDP searched and provided the relevant reports for the
                                                                                                               South Florida ICAC program. OJJDP did not use the case
                                                                                                               number as a search term, rather the office provided a
                                                                                                               broader search for all tracking reports for South Florida.
                                                                                                               The case number appears in the reports and was captured
                                                                                                               in the search. Line 141, Column. AH (pdf page 81) was
                                                                                                               produced to the Plaintiff March 30, 2018.
                                                         Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 11 of 16


Vaughn Index for DOJ v Price FOIA 18-00288
Document Description/Name                   Date         Record Subject          Total Number of   Pages With            Exemptions Applied Rationale For a "No            Key Words        Search       Date Search    Search
                                                                                 Pages of Document Redactions                               Records" determination /       Searched         Location     Conducted      Conducted
                                                                                                                                            Rationale for Exemptions                                                    /Information
                                                                                                                                                                                                                        provided by
1. Copies of the "Memorandum of               5/7/2018   Memorandum of           N/A OJJDP does not   N/A OJJDP does     N/A OJJDP does not Statement from OJJDP - we      N/A OJJDP does   N/A OJJDP    N/A OJJDP      Jeffrey Gersh,
Understanding" ("MOU") agreement                         Understanding           maintain the         not maintain the   maintain the       do not enter into MOUs with    not enter into   does not     does not enter Deputy Associate
executed between OJJDP, the following                    ("MOU") agreement       requested            requested          requested          agencies regarding ICAC work   MOUs with        enter into   into MOUs      Administrator,
law enforcement agencies, and United                     executed between        documents            documents          documents                                         agencies         MOUs with    with agencies OJJDP
States Attorney Offices:                                 OJJDP, law                                                                                                        regarding ICAC   agencies     regarding ICAC
o Seminole County Sheriff's Office (                     enforcement agencies,                                                                                             work             regarding    work
Seminole County, Florida)                                and United States                                                                                                                  ICAC work
o Broward County Sheriff's Office                        Attorney Offices.
(Broward County, Florida)
o Martin County Sheriff's Office (Martin
County, Florida)
o Boynton Beach Police Department
(Boynton Beach, Florida)
o Fort Lauderdale Police Department (Fort
Lauderdale, Florida)
o Federal Bureau of Investigation ("FBI”). If
the documents requested herein are
different or unique to the various FBI field
offices, please provide the documents
pertaining specifically to the FBI's Tampa,
Orlando, For Lauderdale, and Miami
locations.
o U.S. Attorney's Office for the Middle
District of Florida
o U.S. Attorney's Office for the Southern
District of Florida
                                                      Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 12 of 16
   FOIA 18-00288 Continued

2. Copies of the "Operational and          5/7/2018   The Internet Crimes   17 pages   page 8 of 17   5 U.S.C. § 552.       Withheld information under "Operational and   In a previous    Original search   Lou Ann Holland,
Investigative Standards" of the National              Against Children                                Exemption (b)(7)(E)   the heading "Selection and Investigative      search for a     for the manual    Grant
ICAC Task Force Program, as stipulated in,            Program Operational                             concerns records or   Retention of Task Force         Standards"    OJP FOIA         was               Management
and attached to, the MOU agreements                   and Investigative                               information           Members" on page 8                            request,         conducted         Specialist, OJJDP
executed for each of agencies enumerated              Standards                                       compiled for law      describes possible criteria for               requesting       10/27/17
above.                                                                                                enforcement           evaluating law enforcement                    the same
                                                                                                      purposes, the         candidates and techniques                     document.
                                                                                                      release of which      for mitigating potential                      The original
                                                                                                      would disclose        effects of task force work and                search
                                                                                                      techniques and        working with sensitive                        conducted ,
                                                                                                      procedures for law    images. Topics detailed in                    searched
                                                                                                      enforcement           this section include work                     OJJDP
                                                                                                      investigations or     environment considerations,                   employee
                                                                                                      prosecutions, or      working with mental health                    email files
                                                                                                      would disclose        providers.                                    and network
                                                                                                      guidelines for law                                                  drives. These
                                                                                                      enforcement                                                         locations
                                                                                                      investigations or                                                   were
                                                                                                      prosecutions if                                                     searched
                                                                                                      such disclosure                                                     because
                                                                                                      could reasonably be                                                 these were
                                                                                                      expected to risk                                                    reasonable
                                                                                                      circumvention of                                                    places for the
                                                                                                      the law.                                                            program
                                                                                                                                                                          office to
                                                                                                                                                                          search.
                          Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 13 of 16
FOIA 18-00288 Continued

                                                 page 10 of 17   5 U.S.C. § 552.        Withheld information under
                                                                 Exemption (b)(7)(E)    the heading "Case
                                                                 concerns records or    Management" on page 10
                                                                 information            describes case management
                                                                 compiled for law       information including setting
                                                                 enforcement            investigative priorities,
                                                                 purposes, the          factors for selecting cases for
                                                                 release of which       investigation. It provides
                                                                 would disclose         guidance regarding effective
                                                                 teclmiques and         case coordination with other
                                                                 procedures for law     law enforcement agencies.
                                                                 enforcement            This section also discusses
                                                                 investigations or      incident reporting
                                                                 prosecutions, or       procedures.
                                                                 would disclose
                                                                 guidelines for law
                                                                 enforcement
                                                                 investigations or
                                                                 prosecutions if such
                                                                 disclosure could
                                                                 reasonably be
                                                                 expected to risk
                                                                 circumvention of the
                                                                 law.
                          Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 14 of 16
FOIA 18-00288 Continued

                                                 pages 12 -13 of 17 5 U.S.C. § 552.       Withheld information under
                                                                    Exemption (b)(7)(E)   the heading "Investigations".
                                                                    concerns records or   This section contained
                                                                    information           guidance regarding
                                                                    compiled for law      conducting and
                                                                    enforcement           documenting investigatons,
                                                                    purposes, the         and preserving evidence
                                                                    release of which      under the ICAC Task Forces.
                                                                    would disclose        Release of the investigative
                                                                    techniques and        techniques would undermine
                                                                    procedures for law    the investigation.
                                                                    enforcement
                                                                    investigations or
                                                                    prosecutions, or
                                                                    would disclose
                                                                    guidelines for law
                                                                    enforcement
                                                                    investigations or
                                                                    prosecutions if
                                                                    such disclosure
                                                                    could reasonably be
                                                                    expected to risk
                                                                    circumvention of
                                                                    the law.
                          Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 15 of 16
FOIA 18-00288 Continued

                                                 page 14 of 17                         Withheld information under
                                                                                       the heading "Work
                                                                 5 U.S.C. § 552.
                                                                                       Environment". Information
                                                                 Exemption (b)(7)(E)
                                                                                       under this section outlines
                                                                 concerns records or
                                                                                       the proper use of ICAC
                                                                 information
                                                                                       equipment and conducting
                                                                 compiled for law
                                                                                       investigatons.
                                                                 enforcement
                                                                 purposes, the
                                                                 release of which
                                                                 would disclose
                                                                 techniques and
                                                                 procedures for law
                                                                 enforcement
                                                                 investigations or
                                                                 prosecutions, or
                                                                 would disclose
                                                                 guidelines for law
                                                                 enforcement
                                                                 investigations or
                                                                 prosecutions if
                                                                 such disclosure
                                                                 could reasonably be
                                                                 expected to risk
                                                                 circumvention of
                                                                 the law.
                Case 1:18-cv-01339-CRC Document 98-5 Filed 10/21/20 Page 16 of 16


5 USC 552 c
 No 552 c exclusions were applied to any of Mr. Prices requests. The language was suggested language from Office of Information and Policy (OIP) to include in
                              all response letters to requesters. OJP no longer include the suggested language in our responses.
